Case: 11-31027       Document: 00511888155            Page: 1     Date Filed: 06/15/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                                  FILED
                                                                                 June 15, 2012

                                          No. 11-31027                           Lyle W. Cayce
                                                                                      Clerk

DWAN TAPP

                                                      Plaintiff-Appellant
v.

WHIRLPOOL CORPORATION,
formerly known as Maytag Corporation,

                                                      Defendant-Appellee



                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                               USDC No. 2:08-CV-1134


Before JONES, Chief Judge, and WIENER and GRAVES, Circuit Judges.
PER CURIAM:*
        There being no reversible error, the judgment of the district court is
AFFIRMED. See 5TH CIRCUIT LOC. RULE 47.6.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.